Citation Nr: 1444770	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for chondromalacia of the patella of the right knee ("right knee disability").

2.  Entitlement to an increased evaluation in excess of 10 percent for chondromalacia of the patella of the left knee ("left knee disability").


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has since been transferred to the RO in Houston, Texas.  

The July 2010 rating decision, in pertinent part, granted a temporary total evaluation because of treatment for the Veteran's service-connected right knee disability which required convalescence, effective May 18, 2010, and continued his 10 percent evaluation effective July 1, 2010.  The rating decision also continued the Veteran's 10 percent evaluation for a left knee disability.  The Veteran appeals for a higher evaluation for both disabilities.  

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at an October 2013 Travel Board hearing.  A transcript of this hearing is in a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file also reveals VA treatment records dated through January 2013, which have been considered by the RO in the February 2013 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that a new VA examination for the Veteran's right and left knee disabilities is warranted.  The Veteran's last VA examination for his right and left knee disabilities was in January 2013.  Since his last VA examination, the Veteran has indicated that his knees have worsened.  See October 2013 Board hearing transcript.  He testified that he used, as recommended, metal reinforced metal braces for both knees, which limited his mobility and cut off blood to his feet when sitting, but provided stability.  Id.  He said his knees have buckled and he had fallen down.  Id.  He said he could only stand for 10 or 15 minutes before he had to sit down.  His treatment included three doses of Tramadol daily, which prevents him from driving, time-released Tylenol twice a day and occasional use of Motrin.  Id.  The Veteran's wife said her husband's right and left knee disabilities prevented him from doing any housework or grocery shopping.  She also testified that she sometimes assisted him while he was in the bathroom.  Id.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a) (2013).  As the evidence suggests that the Veteran's right and left knee disabilities may have worsened since his last VA examination, a remand is required to determine the current severity of his right and left knee disabilities.  

The Veteran's service-connected right and left knee disabilities are currently individually evaluated as 10 percent disabling under Diagnostic Codes 5014-5260.  38 C.F.R. § 4.71a, Diagnostic Codes 5014-5260 (2013).  

Under Diagnostic Code 5014, osteomalacia is to be rated on limitation of motion of the affected part, as degenerative arthritis.  Diagnostic Code 5003 provides the rating criteria for degenerative arthritis.  VA's General Counsel has held that a claimant who has arthritis and instability of the same knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  VA's General Counsel has also held that separate ratings may be assigned for limitation of knee extension and flexion of the same knee.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Although instability was not shown on the VA knee examination in January 2013, in light of the Veteran's testimony that he has recurrent subluxation and instability of both knees, the Board finds that on remand, the RO should consider whether or not a separate rating may be assigned for instability under Diagnostic 5257.  

In addition, the record reflects an inconsistency in the findings of the June 2010 VA examination and the January 2013 VA examination for the Veteran's right and left disabilities.  At the June 2010 VA examination, the VA examiner found, as shown on x-ray, that the Veteran's left knee demonstrated mild degenerative changes.  However, at the Veteran's January 2013 VA examination, the VA examiner found that the left knee x-ray showed his knee was within normal limits.  Both VA examinations found that the Veteran had degenerative arthritis of the right knee.  On remand, the VA examiner should address these inconsistent findings for the left knee.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for his right and left knee disabilities that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected right and left knee disabilities.  This includes, but is not limited to, determining his range of motion on flexion and extension, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, and whether there is recurrent subluxation or lateral instability, ankylosis, etc. 

All necessary tests should be conducted.

The claims file, including a copy of this REMAND, should be made available to the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

The examiner should consider the following:

a. The lay testimony regarding the Veteran's right and left knee disabilities, including that the Veteran used braces on both knees for stability, that he used a rail to pull himself up and climb the stairs, and that he was unable to perform his usual occupation as a Lowe's employee or participate in daily activities, such as driving, grocery shopping, or housework.  See October 2013 Board hearing transcript.  

b. The June 2010 VA examination x-ray findings that reflects mild degenerative changes in the left knee and the January 2013 VA examination x-ray findings that reflect a normal left knee.  

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



